United States Court of Appeals
                                   For the First Circuit

No. 07-1384

                          SECURITIES AND EXCHANGE COMMISSION,

                                          Plaintiff, Appellant,

                                                   v.

                              JAMES TAMBONE; ROBERT HUSSEY,

                                        Defendants, Appellees.



                                                 Before

                                    Selya and Lipez, Circuit Judges,
                                  and Delgado-Colón,1 District Judge.


                                       ORDER OF COURT
                                     Entered: February 23, 2009


       The appellees' petitions for panel rehearing are denied.


                                                          By the Court:

                                                          /s/ Richard Cushing Donovan, Clerk


cc: Hon. Nathaniel M. Gorton, Ms. Sarah A. Thornton, Mr. Pappalardo, Mr. Feldman, Mr. Scherker,
Mr. Joralemon, Mr. Sten, Ms. Foster, Mr. Cadigan, Ms. Moore, Mr. London, Mr. Avery, Mr. Libby,
Mr. Thomas, & Mr. Commisso, Ms. DeGiacomo, Chamber of Commerce of the United States,
Consumer Federation of America, Financial Industry Regulatory Authority, National Association
of Shareholder and Consumer Attorneys, North American Securities Administrators Association,
Securities Industry and Financial Markets Association, and U.S. Public Interest Research Groups
(PIRG).


       1
           Of the District of Puerto Rico, sitting by designation.